Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
	Claim 28 is objected to as being dependent on a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the applicant’s arguments.
The amendments are entered.
The previous rejection is withdrawn. A new reference was found and a new rejection is made herein.  Applicant’s arguments are now moot in view of the new rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

 

Claims 1 and 13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Japanese Patent Pub. NO.: JP2010202048A to Yuka that was filed in 3-3-2009 and which is prior art and is before the effective filing date of 6-14-2017 (hereinafter “Yuka”) and in view of U.S. Patent No.: 10,627,499B2 to Wang that was filed in 2015.

In regard to claim 1 and claim 13, Yuka discloses “…1. (Currently Amended) A cruise assist system for a vehicle including a steering wheel (see paragraph 26 and wheel 300) and a steering shaft coupled to the steering wheel, the cruise assist system comprising: (see paragraph 2 where the device is in a lane maintenance assistance system)
a turning angle controller configured to execute an automatic cruise control task that automatically controls a turning angle of the vehicle in an automatic control mode-and  (see paragraph 26)
a holding determiner configured to determine whether an occupant is holding the steering wheel  based on the occupant’s physical input to the steering shaft that is caused by the occupant’s Han]] operation of the steering wheel, the holding determiner comprising: (see paragraph 28-33)
an input detector configured to detect the occupant’s physical input to the steering shaft based on at least one of a first type physical quantity and second type physical quantities, in which the first physical quantity and the second physical quantities define rotational movement of the steering shaf  (see paragraph 28-34; see steering torque sensor 1)
the first type physical quantity comprising  the occupant’s physical input[[,]] and a disturbance input to the steering shaft, the disturbance input being different from the occupant’s physical input and (see paragraph 46-57 and claims 1-5)
the second type physical quantities having a  relationship therebetween, the  relationship  changing in response to rotational movement of the steering shaft caused by  occupant’s physical input, wherein when detecting the occupant’s physical input to the steering shaft based on the first physical (see paragraph 34-39)
quantity, the input detector  is configured to detect the occupant’s physical input by reducing the disturbance input from the first physical quantitand when detecting the occupant’s physical input to the steering shaft based on the second physical quantities, the input detector  is configured to (See paragraph34-39; 61-67 and claims 1-7; JP2010202048A discloses using 1. Power spectrum and 2. A resonance frequency of the steering wheel to determine if a user is holding a steering wheel. The device in claim 6 can remove an unwanted vibration when there is a rough road and reduce this unwanted vibration in the steering wheel. The road surface sensor 5 is a sensor (for example, a CCD camera) that detects a road surface state where the vehicle 10 travels, and detects a road surface step, road surface roughness, and the like.  FIG. 3 is a block diagram showing a functional configuration of the steering holding state detection device A. As shown in FIG. The steering torque T detected by the steering torque sensor 1 is input to the spectrum analysis unit 20 and the steered state determination processing unit 24. The spectrum analysis unit 20 performs spectrum analysis on a time series data sample (for example, 128 samples) of the steering torque T for a predetermined time (for example, 10 ms). Various 

In the present embodiment, an LPF processing unit 21 a and a BPF processing unit 21 b are provided between the spectrum analysis unit 20 and the steered state determination processing unit 24. The LPF processing unit 21a performs a low-pass filter process for obtaining a low-frequency power spectrum. The BPF processing unit 21b performs band-pass filter processing for obtaining a power spectrum in the resonance frequency range of the steering system. At that time, the BPF processing unit 21 reads out information on the passband including the resonance frequency from the storage unit 29 and designs the filter characteristics. The threshold setting processing unit 22 reads the first threshold from the storage unit 29 and sets it as a threshold for comparison with the power spectrum at the resonance frequency. The storage unit 29 also stores a second threshold value and a third threshold value for the power spectrum in the low frequency range, and the threshold setting processing unit 22 also performs a process of reading 
	Claim 1 is amended to recite “…amplify specific components while removing frequency components”. 
	Yuka is silent but Wang teaches “…amplify specific components while removing frequency components”. (See claim 6 and 13). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Wang with the disclosure of Yuka since Wang teaches that a detection of a parameter of interest can be used by filtering the data set and amplifying certain components and then reduce an amount of noise by removing frequency components.  This can remove signals and reduce noise that have a certain threshold frequency. See paragraph 1-7 of Wang. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Pub. NO.: JP2010202048A to Yuka that was filed in 3-3-2009 and which is prior art and is before the effective filing date of 6-14-2017 (hereinafter “Yuka”) and in view of United States Patent Application Pub. No.: US 20180152185 A1 to Kawahata that was filed in 2015 (hereinafter “Kawahata”) and in view of Wang.  

“2.    The cruise assist system according to claim 1, wherein the first  physical quantity has frequency components, and
wherein, when using the first type physical quantity, the input detector is configured to:

    PNG
    media_image1.png
    719
    598
    media_image1.png
    Greyscale
extract, from the first physical quantity, specific frequency components of the first physical quantity, the specific frequency components being within a predetermined frequency range; (see FIG. 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection 
    PNG
    media_image2.png
    311
    615
    media_image2.png
    Greyscale

amplify the specific frequency components of the first physical quantity while …. other frequency components of the first physical quantity to thereby extract the specific frequency components of the first physical quantity, the other frequency components being outside the predetermined frequency range; and (see FIG. 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal) 
detect the extracted specific frequency components of the first physical quantity as the occupant’s physical input”. (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration 
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination angle , and the steering wheel rotation angle are exceeding predetermined values . For example , the threshold value correction unit 7 lowers the detection threshold value when holding detection is negated under a situation in which the vehicle speed exceeds 50 km / h , the vehicle body inclination angle exceeds 3 degrees , and the steering wheel rotation angle exceeds 10 degrees.  This can ensure a reliable touch detection to turn off the adaptive cruise control. See paragraph 5-21 of Kawahata.  
mplify specific components while removing frequency components”. 
	Wang teaches “…amplify specific components while removing frequency components”. (See claim 6 and 13). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Wang with the disclosure of Yuka since Wang teaches that a detection of a parameter of interest can be used by filtering the data set and amplifying certain components and then reduce an amount of noise by removing frequency components.  This can remove signals and reduce noise that have a certain threshold frequency. See paragraph 1-7 of Wang. 

Yuka is silent but Kawahata teaches “3.    The cruise assist system according to claim 2, wherein the predetermined frequency range is set as an occupant-inputtable frequency range, (see FIG. 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) the occupant’s inputtable frequency range representing frequency components of the first physical quantity generatable by the occupant’s operation of the steering wheel. (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30 and claims 1-5)
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination angle , and the steering wheel rotation angle are exceeding predetermined values . For example , the threshold value correction unit 7 lowers the detection threshold value when holding detection is negated under a situation in which the vehicle speed exceeds 50 km / h , the vehicle body 

Yuka is silent but Kawahata teaches “4.    The cruise assist system according to claim 1, wherein the holding determiner further comprises, when the first physical quantity is used by the input detector, a determine configured to:
perform a comparison of the occupant’s physical input with a predetermined threshold; and
determine whether the occupant is holding the steering wheel in accordance with a result of the comparison”. (see FIG. 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30 and claims 1-5)


“5.    The cruise assist system according to claim 1, wherein, when using the second physical quantities, the input detector is configured to: perform system identification of an input-output system between two selected second physical quantities from the second physical quantities to thereby7 estimate the input-output system as the relationship, one of the two selected second type physical quantities being input to the input-output system as an input physical quantity, the other of the two selected second physical quantities being output from the input-output system as an output physical quantity; and
detect the occupant’s physical input based on the estimated input-output system. ”. (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30 and claims 1-5)


“6.    The cruise assist system according to claim 5, wherein, when using the second physical quantities, the input, detector is configured to:
perform the system identification of the input-output system using a selected one of system identification algorithms, each system identification algorithms including at least one parameter; and
change, based on environmental information that has a potential to impact on the input-output system, at least one of:
one of the system identification algorithms that has been selected to another one of the system identification algorithms; and
a value of the at least one parameter used by the selected one of the system identification algorithms to another value”. (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as 
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination angle , and the steering wheel rotation angle are exceeding predetermined values . For example , the threshold value correction unit 7 lowers the detection threshold value when holding detection is negated under a situation in which the vehicle speed exceeds 50 km / h , the vehicle body inclination angle exceeds 3 degrees , and the steering wheel rotation angle exceeds 10 degrees.  This can ensure a reliable touch detection to turn off the adaptive cruise control. See paragraph 5-21 of Kawahata.  

Yuka is silent but Kawahata teaches “7.    The cruise assist system according to claim 6, wherein the environmental information includes at least one of:
information indicative of a curvature of a road on which the vehicle is travelling;
 	information indicative of a degree of irregularities of the road; 
information indicative of a gradient of the road; (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30, 41-43 and claims 1-5)
information indicative of a friction coefficient of a surface of the road; arid
information indicative of at least one of obstacles located around the vehicle”.
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination angle , and the steering wheel rotation angle are exceeding predetermined values . For example , the threshold value correction unit 7 lowers the detection threshold value when holding detection is negated under a situation in which the vehicle speed exceeds 50 km / h , the vehicle body inclination angle exceeds 3 degrees , and the steering wheel rotation angle exceeds 10 degrees.  This can ensure a reliable touch detection to turn off the adaptive cruise control. See paragraph 5-21 of Kawahata.  

Yuka is silent but Kawahata teaches “ 8.    The cruise assist system according to claim 5, wherein:
the input-output system is estimated by the input detector as a frequency response; and
the input detector comprises a determiner configured to:
perform a comparison of the frequency response with a predetermined threshold; and
determine whether the occupant’s physical input being applied to the steering wheel in accordance with a result of the comparison. (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30, 41-43 and claims 1-5)


“9.    The cruise assist system according to claim 8, wherein the holding determiner further comprises a second determine configured to:
determine that the occupant is holding the steering wheel upon it being determined that the occupant’s physical input is being applied to the steering wheel; and(see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30, 41-43 and claims 1-5)
determine that the occupant is not holding the .steering wheel upon it being determined that no occupant’s physical input is being applied to the steering wheel.  (See FIG. 4 where the capacitance level is under the threshold and the processor determines that no one is holding the steering wheel). 


“10.    The cruise assist system according to claim 1, wherein:
the first physical quantity includes at least one of a measurement value measured by a sensor and depending on rotational movement of the steering shaft, and a calculation value calculated by the measurement value; and (see steering wheel angle sensor 5 in FIG. 1 that changes the threshold value 7 of the detection)
the second physical quantities include at least one of a measurement value measured by a sensor and depending on rotational movement of the steering shaft, a calculation value calculated by the measurement value, and a target value for a controlled variable used by the automatic cruise control task”. (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor to adjust the threshold 7 and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the 
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination angle , and the steering wheel rotation angle are exceeding predetermined values . For example , the threshold value correction unit 7 lowers the detection threshold value when holding detection is negated under a situation in which the vehicle speed exceeds 50 km / h , the vehicle body inclination angle exceeds 3 degrees , and the steering wheel rotation angle exceeds 10 degrees.  This can ensure a reliable touch detection to turn off the adaptive cruise control. See paragraph 5-21 of Kawahata.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Pub. NO.: JP2010202048A to Yuka that was filed in 3-3-2009 and which is prior art and is before the effective filing date of 6-14-2017 (hereinafter “Yuka”) and in view of United States Patent Application Pub. No.: US 20180152185 A1 to Kawahata that was filed in 2015 (hereinafter “Kawahata”) and in view of Pastor and in view of Wang.  

The primary reference to Yuka is silent but Pastor teaches “11. The cruise assist system according to claim 1, further comprising:
a warning device configured to provide, to the occupant, warning information indicative of urging the occupant to hold the steering wheel upon it being determined that the occupant is not holding the steering wheel”.  (See col. 3, lines 20 to 60);
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pastor with the disclosure of YUKA since Pastor teaches that an adaptive cruise control device can detect if the user is .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Pub. NO.: JP2010202048A to Yuka that was filed in 3-3-2009 and which is prior art and is before the effective filing date of 6-14-2017 (hereinafter “Yuka”) and in view of United States Patent Application Pub. No.: US 20180152185 A1 to Kawahata that was filed in 2015 (hereinafter “Kawahata”) and in view of U.S. Patent Application Pub. No.: 2017/0232973 A1 to Otake et al. that was filed on 2-16-2016 and in view of Wang.   

    PNG
    media_image3.png
    695
    831
    media_image3.png
    Greyscale

The primary reference to Yuka is silent but Otake teaches “12. The cruise assist system according to claim 1, further comprising:
a cancelling unit configured to cancel execution of the automatic control task upon it being determined that the occupant is not holding the steering wheel”.  (See paragraph 149 where a cancel is provided for the adaptive cruise control; see FIG. 4 in time t1 to t3 where the state of not holding the steering wheel is detected and then a warning sound is provided  and in time t5 to t6 the vehicle is stopped and a AOR mode is prohibited and a EPS is prohibited and the speed is brought to zero in t5 to t6) ;
It would have been obvious for one of ordinary skill in the art to combine the teachings of OTAKE with the disclosure of Yuka since OTAKE teaches that an abnormal condition with the adaptive cruise control system or a user not holding the steering wheel can be detected.  Then a time period may be waited for with an alarm and then the vehicle can be stopped and brought to a zero speed automatically.  This can provide increased safety so the vehicle does not continue with no driver or the abnormal adaptive cruise control device.    See claims 1-10 and Fig. 4 and the abstract of OTAKE.  

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuka and in view of United States Patent Application Pub. No.: US 20180152185 A1 to Kawahata that was filed in 2015 (hereinafter “Kawahata”) and in view of Wang. 
“14. The cruise assist method according to claim 13, wherein the first physical quantity has frequency components, and
when using the first type physical quantity, the detecting of the occupant’s physical input to the steering shaft step further comprises:
extracting, from the first physical quantity, specific frequency components of the first type physical quantity, the specific frequency components being within a predetermined frequency" range; (see FIG. 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value)
amplifying the specific frequency components of the first physical quantity while …. other frequency components of the first  physical quantity to thereby extract the specific frequency components of the first physical quantity, (see FIG. 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal)  the other frequency components being outside the predetermined frequency" range; and  (see FIG. 2a to 2b where the 
detecting the extracted specific frequency components of the first physical quantity as the occupant’s physical input. ”. (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30 and claims 1-5)
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination 
The Claim is amended to recite “…amplify specific components while removing frequency components”. 
	Wang teaches “…amplify specific components while removing frequency components”. (See claim 6 and 13). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Wang with the disclosure of Yuka since Wang teaches that a detection of a parameter of interest can be used by filtering the data set and amplifying certain components and then reduce an amount of noise by removing frequency components.  This can remove signals and reduce noise that have a certain threshold frequency. See paragraph 1-7 of Wang. 

Yuka is silent but Kawahata teaches “15.    The cruise assist method according to claim. 14, wherein the predetermined frequency range is set as an occupant-inputtable frequency range, (see FIG. 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value)the occupant’s inputtable frequency range representing frequency components of the first physical quantity generatable(sic) by the occupant’s operation of the steering wheel. (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30 and claims 1-5)
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted 

Yuka is silent but Kawahata teaches “16.    The cruise assist method according to claim 13, when detecting the occupant physical input to the steering shaft based on the first physical quantity, further comprising:
performing a comparison of the occupant's physical input with a predetermined threshold; and
determining whether the occupant is holding the steering wheel in accordance with a result of the comparison. (see FIG. 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30 and claims 1-5)
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination angle , and the steering wheel rotation angle are exceeding predetermined 

Yuka is silent but Kawahata teaches “17.    The cruise assist method according to claim 13, wherein, detecting the occupant’s physical input to the steering shaft based on the second psychical quantities further comprises:
performing system identification of an input-output system between selected two second physical quantities from the second physical quantities to thereby estimate the input-output system, as the physical relationship, one of the selected two second physical quantities being input to the input-output system as an input physical quantity, the other of the selected two second physical quantities being output from the input-output system as an output physical quantity; and
detecting the occupants physical input based on the estimated input-output system. ”. (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30 and claims 1-5)
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  The steering wheel ECU 2 includes a threshold value correction unit 7 that corrects a detection threshold value when holding detection is negated under a situation in which the vehicle speed , the vehicle body inclination 

Yuka is silent but Kawahata teaches “18.    The cruise assist method according to claim 17, wherein, detecting the occupant’s physical input to the steering shaft based on the second psychical quantities further comprises:
performing the system identification of the input-output system using a selected one of system identification algorithms, each system identification algorithms including at least one parameter; and
changing, based on environmental information that has a potential to impact on the input-output system, at least one of:
one of the system identification algorithms that has been selected to another one of the system, identification algorithms; and
a value of the at least one parameter used by the selected one of the system identification algorithms to another value. . (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30, 41-43 and claims 1-5);
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted 

Yuka is silent but Kawahata teaches “ “19. The cruise assist method according to claim 18, wherein the environmental information includes at least one of:
information indicative of a curvature of a road on which the vehicle is travelling;
information indicative of a degree of irregularities of the road; information indicative of a gradient of the road; (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30, 41-43 and claims 1-5)
information indicative of a friction coefficient of a surface of the road; and
information indicative of at least one of obstacles located around the vehicle”.
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the 

Yuka is silent but Kawahata teaches  “20. The cruise assist method according to claim 17, wherein detecting the occupant physical input to the steering shaft further comprises : estimating the input-output system as a frequency response; and
 performing a comparison of the frequency response with a predetermined threshold; and
determining whether the occupant’s physical input being applied to the .steering wheel in accordance with a result of the comparison. (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30, 41-43 and claims 1-5)
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted 

Yuka is silent but Kawahata teaches  “21. The cruise assist method according to claim 20, wherein the determining whether the occupant is holding the steering wheel further comprises:
determining that the occupant is holding the steering wheel upon it being determined that the occupant’s physical input is being applied to the steering wheel; and (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance 
determining that the occupant is not holding the steering wheel upon it being determined that no occupant’s physical input is being applied to the steering wheel. (See FIG. 4 where the capacitance level is under the threshold and the processor determines that no one is holding the steering wheel)”.
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the driver’s hands are small, or if gloves are warn or if a signal is not otherwise detected. See paragraph 5-17.  The signal can be the thus adjusted downward in certain circumstances to ensure a detection. See FIG. 2a-b.  

Yuka is silent but Kawahata teaches  “22.    The cruise assist method according to claim 13, wherein:
the first physical quantity includes at least one of a measurement value measured by a sensor and depending on rotational movement of the steering shaft, and a calculation value calculated by the measurement value; and (see steering wheel angle sensor 5 in FIG. 1 that changes the threshold value 7 of the detection)
the second physical quantities include at least one of a measurement value measured by a sensor and depending on rotational movement of the steering shaft, a calculation value calculated by the measurement value, and a target value for a controlled variable used by the automatic control mode”. (see FIG. 1 where the vehicle speed, inclination of the body and rotation angle is determined along with the capacitance sensor to adjust the threshold 7 and see figure 3 where the amount of capacitance of a predetermined threshold are used to detect the user grabbing the steering wheel as “holding detection threshold value) (see FIG. 2a to 2b where the threshold value is revised downward but above the vibration amount to detect the user holding the steering wheel as CAP pf to capture a signal but that is a smaller signal; see paragraph 24-30, 41-43 and claims 1-5) (See FIG. 4 where the capacitance level is under the threshold and the processor determines that no one is holding the steering wheel).
It would have been obvious for one of ordinary skill in the art to combine the teachings of KAWAHATA with the disclosure of YUKA since KAWAHATA teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a capacitance signal. However, the capacitance signal can be too small and may not be detected if the .  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yuka and in view of United States Patent Application Pub. No.: US 20180152185 A1 to Kawahata that was filed in 2015 (hereinafter “Kawahata”) and in view of U.S. Patent No.: US9604649B1 to Pastor that was filed in 2016 and in view of Wang.  
 “23.    The cruise assist method according to claim 13, further comprising:
providing, to the occupant, warning information indicative of urging the occupant to hold the steering wheel upon it being determined that the occupant is not holding the steering wheel”. (See col. 3, lines 20 to 60);
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pastor with the disclosure of Kawahata since Pastor teaches that an adaptive cruise control device can detect if the user is holding the steering wheel from a signal. The signal can include a driver contact signal and a vibration signal.  A processor can compare the signal with a perturbation and mixed signal and the steering torque and angle. Then based on the frequency the processor may determine if the user is actually contacting the wheel from the signal.    Then a safety system can be engaged in response to the driver contacting the wheel and the signal.  This can provide more reliable indication of the driver contacting the wheel from the signal when there is a high degree of shaking and vibration.   See claims 1-12 and Fig. 3 and the abstract and col. 8, lien 5 to col. 9, line 10 of Pastor.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yuka and in view of United States Patent Application Pub. No.: US 20180152185 A1 to Kawahata that was filed in 2015 (hereinafter “Kawahata”) and in view of U.S. Patent Application Pub. No.: 2017/0232973 A1 to Otake et al. that was filed on 2-16-2016 and in view of Wang.   

    PNG
    media_image3.png
    695
    831
    media_image3.png
    Greyscale

 “24.    The cruise assist method according to claim 13, further comprising:
cancelling execution of the automatic control mode upon it being
determined that the occupant is not holding the steering wheel. ”.  (See paragraph 149 where a cancel is provided for the adaptive cruise control; see FIG. 4 in time t1 to t3 where the state of not holding the steering wheel is detected and then a warning sound is provided at t3 to y4 and then a deceleration control is provided; and in time t5 to t6 the vehicle is stopped and a AOR mode is prohibited and a EPS is prohibited and the speed is brought to zero in t5 to t6) ;

    PNG
    media_image3.png
    695
    831
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art to combine the teachings of OTAKE with the disclosure of Yuka since OTAKE teaches that an abnormal condition with the adaptive cruise control system or a user not holding the steering wheel can be detected.  Then a time period may be waited for with an alarm and then the vehicle can be stopped and brought to a zero speed automatically.  This can provide increased safety so the vehicle does not continue with no driver or the 

Yuka discloses “25.    (New) The cruise assist system according to claim 1, wherein:
the holding determiner is configured to determine whether the occupant is holding the steering wheel in accordance with the occupant’s physical input to the steering shaft via the occupant’s operation of the steering wheel while the turning angle controller is executing the automatic cruise control task in the automatic control mode.  (see paragraph 23-31 and claims 1-5 and during a lane keeping maintenance in paragraph 40)”
Yuka discloses “26.    (New) The cruise assist system according to claim 1, wherein:
the turning angle controller is configured to execute, in an assist control mode, an assist control task that controls the turning angle of the vehicle in accordance with the occupant’s operation of the steering wheel while not executing the automatic cruise control task in the automatic control mode. (see paragraph 40-42 and 51 and 2)
Yuka discloses “27.    (New) The cruise assist system according to claim 26, wherein:
the holding determiner is configured to determine whether the occupant is holding the steering wheel in accordance with the occupant’s physical input to the steering shaft via the occupant’s operation of the steering wheel while the turning angle controller is executing the assist control task in the assist control mode. (see paragraph 23-31 and claims 1-5 and during a lane keeping maintenance in  
    PNG
    media_image4.png
    890
    915
    media_image4.png
    Greyscale

Claim 29 is  rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Japanese Patent Pub. NO.: JP2010202048A to Yuka that was filed in 3-3-2009 and which is prior art and is before the effective filing date of 6-14-2017 (hereinafter “Yuka”) and in view of U.S. Patent No.: 10,627,499B2 to Wang that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2009/0192679 A1 to Kobayashi, Hideyuki et al. that was filed in 2006.
Kobayashi teaches “29. (New) The cruise assist system according to claim 1, wherein the second physical quantities include two second physical quantities, one of the two second physical quantities being an input physical quantity being input to the steering shaft, the other of the two second physical quantities being an output physical quantity representing a rotational output of the steering shaft caused by the input physical quantity being input to the steering shaft”.  (see FIG. 18 where the device measures 1. The steering torque in block 61 and 2. An angular motor speed of the steering wheel and 3. A steering torque input into the block 31 and also a steering angle torque and gain of the device is measured in blocks 66, 64, 63 to determine a steering state sensitive estimation);
It would have been obvious for one of ordinary skill in the art to combine the teachings of KOBAYASHI with the disclosure of Yuka since KOBAYASHI teaches that a steering torque and a vehicle speed and a motor speed all can be input to determine a convergence in block 52. This can be used to determine a self-alignment torque based on the gains 66, 63, 64.  For example, if the user is applying a torque and the motor speed w is high but the speed of the vehicle is zero then it may indicate that this is not converging and the motor self alignment 20 may not be activated. See p 119-114 of Kobayashi.  

Allowable Subject Matter 
	Claim 28 is objected to as being dependent on a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669